DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 1/03/2022. Applicant’s remarks on pages 1-2 of the Response to Restriction Requirement with respect to the Restriction Requirement dated 11/3/2022 of Species I (claims 1-11 and 19-20) and Species II (claims 12-18) have been fully considered and persuasive. Thus, the restrictions of the claims are withdrawn. 
3.    Claims 1-20 are pending for examination.

Information Disclosure Statement
4.    The Information Disclosure Statement (IDS) submitted on 05/28/2020 has been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

QUAYLE ACTION
6.    This application is in condition for allowance except for the following formal matters: 

Claim Objections        
7.      Claim 8 is objected because of the following informalities:
          Claim 8, line 3, ”the flip chip” should be amended to “the flip chip bonding”, in order to correct antecedent basis for this limitation in the claim (referred to “the flip chip bonding” on line 5 of parent claim 6).                    
Specification
8.   The specification is objected to as failing to provide proper understanding for the claimed subject matter as follows:
        -   Paragraph [0082], lines 1-2, “the first buffer chip 160-1 may be connected to the first connection pad 105-1 through the sixth wire 107-6” should be amended to “the first buffer chip 160-1 may be connected to the first connection pad 105-1 through the second wire 107-2”, as shown in Figure 10.

Drawings
9.   The following figures are objected to under 37 CFR 1.83(a) as follows:
        -  Figures 19-22 are objected because they don’t show legends for “right substrate 102-1b, right external connection terminals 170b” of the right first non-volatile memory package 100-1b in  FIGS. 19 to 22, as described in lines 1-2 of paragraph [0108] of the specification.       
          Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. See MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Allowable Subject Matter
10.   Claim 8 would be allowable if amended or justified to overcome the claim objection of the claim above. 
11.    The following is a statement of reason for indication of allowable subject matter:
          Regarding independent claim 1, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of first nonvolatile memory chips connected to the second buffer chip through wire bonding; a controller configured to transmit a control signal to the plurality of first nonvolatile memory chips through a first channel; and a first redistribution layer disposed in the substrate and configured to electrically connect the first channel to the first buffer chip, wherein the first buffer chip is connected to the first redistribution layer through flip chip bonding, and the second buffer chip is connected to the first redistribution layer through a first wire” and a combination of other limitations thereof as claimed in the claim. Claims 2-11 depend on claim 1.   
          Regarding independent claim 12, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a plurality of first nonvolatile memory chips connected to the second buffer chip through a wire bonding; a first redistribution layer connected to the first buffer chip and the second buffer chip through the wire bonding; and a controller configured to transmit a control signal to the plurality of first nonvolatile memory chips through a first channel electrically connected to the first redistribution layer” and a combination of other limitations thereof as claimed in the claim. Claims 13-18 depend on claim 12.  
           Regarding independent claim 19, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed 
         
Conclusion
12.     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
         A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRI M HOANG/Primary Examiner, Art Unit 2827